This is an appeal from the judgment and decree of divorce rendered in the district court of Oklahoma county in favor of the defendant in error. The appeal is by transcript of record attached to petition in error. We have examined the petition in error and find the assignments of error set forth therein are such as require an examination of the evidence introduced in the trial of said cause, and can be reviewed only by bill of exceptions or case-made. In the case of Alexander v. Jacobs,101 Okla. 149, 224 P. 149, in the second paragraph of the syllabus thereof, this court said:
"Where the errors alleged are of such a nature that they cannot be reviewed upon transcript of the record, and no case-made or bill of exceptions was served and allowed, or filed, the appeal will be dismissed."
And in the case of Blumenfeld v. Authis, 107 Okla. 90,230 P. 228, this court in the syllabus thereof said:
"Where the appeal to this court is by transcript and the errors assigned are such that they could only be presented by case-made or bill of exceptions, nothing is presented for review, and the appeal will be dismissed." See, also, the case of Hillary v. Cox, 125 Okla. 124, 256 P. 915.
No attempt is made to bring the evidence introduced in the trial of the cause into the record filed in this court, and under the rules laid down in the authorities above cited, there is nothing before this court for review. The appeal is dismissed.